UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 RIDUAN BIN ISOMUDDIN HAMBALI,

         Petitioner,
                 v.                                         Civil Action No. 10-0407 (JDB)
 BARACK OBAMA, et al.,

         Respondents.


                                            ORDER

       Upon consideration of Respondents’ Motion for an Extension of Time to disclose

exculpatory information pursuant to Section 1.D.1 of the Case Management Order, it is hereby

       ORDERED that Respondents’ motion is granted. Disclosure of exculpatory evidence

pursuant to Section 1.D.1 of the Case Management order shall occur by not later than September

28, 2012. It is further

       ORDERED that on that date, the government shall file a notice certifying either that it

has disclosed the exculpatory evidence or that it does not possess any exculpatory evidence.

       SO ORDERED.



                                                    /s/ John D. Bates
                                                    JOHN D. BATES
                                                United States District Judge


Dated: August 9, 2012